Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSULTING AGREEMENT THIS CONSULTING AGREEMENT (this "Agreement") made and entered into as of August 28, 2007 between Montana Acquisition Corporation, a Delaware corporation (the "Client"), and Marine Associates, a New York general partnership (the "Consultant"). In consideration of the mutual promises and agreements herein contained and for other good and valuable consideration, the receipt of which are hereby acknowledged, it is hereby agreed between the Parties (the Client and the Consultant, when hereinafter referred to collectively) as follows: 1. CONSULTING SERVICES. (a) The Consultant agrees to act as a business consultant to the Client and shall, subject to the supervision of the Client, and to provide administrative services and general consultation services to the Client which shall include, but not be limited (i) to review and analyze the Client's material documentation to determine the Client's most effective internal organizational structure, and (ii) to assist the Client to determine its best course of action, which may include (aa) negotiating private placements of common or preferred stock, or debt, for the expansion of its working capital, acquisition financing, or the restructuring of existing indebtedness, (bb) negotiating mergers and acquisitions, (cc) implementing business strategies, and (dd) to assist the Client by performing any other transactions deemed by the Consultant to be in the best interests of the Client. (b) If the Client requests the Consultant to participate in any other transactions or perform any other specific services, such services shall be described in an addendum hereto, in a form to be agreed upon by the Parties. The Consultant may, in its discretion, appoint one or more sub-advisors or consultants to perform one or more of the foregoing services with respect to all or a portion of the consultation for the Client, at the Consultant's expense. Upon the request of the Client, the Consultant shall furnish the Client with full information concerning activities undertaken by the Consultant for the Client. 2. CONSULTING FEE. For services to be rendered hereunder to the Client, the Client will pay the Consultant a consulting fee as follows: $1,410, be paid in the form of Montana's common stock, $0.001 par value per share, calculated an issued at the rate of $1.00 per share, or 1,410 shares. The Client shall pay this fee to the Consultant, in advance. If the Client and the Consultant agree on additional services pursuant to paragraph 1(b), any additional fees would be included in the addendum. The certificate representing the Consultant's shares of Montana stock shall be accompanied by the legend, the form of which is contained in Exhibit 1 hereto and made a part hereof by reference thereto. For purposes of qualification, the Consultant acknowledges that it is an "accredited investor," by that terms definition under the rules and regulations of the Securities and Exchange Commission. 3. EXPENSES. - 1 - It is understood that if the Client agrees to it in advance, it will pay or reimburse the Consultant for all expenses incurred by the Consultant in connection with its services provided hereunder; including, but not limited to, (a) all reasonable travel fees and expenses, including those associated with investigating the Client or its affiliates, or any potential investments of the Client or maximizing return on existing investments of the Client, (b) any legal fees and expenses in connection with the services provided by Consultant hereunder which are not in the ordinary course of business, and (c) any extraordinary expenses such as the fees and expenses of counsel in connection with any litigation arising out of or in connection with this Agreement, except as otherwise determined in accordance with the last sentence of Section 10 hereunder. The Consultant acknowledges that if no written understanding with the Client regarding these expenses is in writing prior made to any such expenses being incurred, the Client shall have no obligation to reimburse Consultant for any such expenses. 4. SERVICES TO OTHER COMPANIES. The services of the Consultant to the Client hereunder are not to be deemed exclusive. The Consultant is free to render its services to others and to engage in other activities; provided, however, that such other services and activities do not, during the term of this Agreement, interfere in a material manner with the Consultant's ability to meet all of its obligations with respect to rendering services to the Client hereunder, and would not cause the Consultant to disclose the confidential information it obtained from or concerning the Client. 5. STANDARD OF CARE. In the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of obligations or duties hereunder on the part of the Consultant, the Consultant shall not be subject to liability to the Client or to any director, shareholder, employee, or agent thereof for any act or omission in the course of, or connected with, rendering its services to the Client hereunder. 6. TERM OF AGREEMENT; AMENDMENTS. (a) This Agreement shall commence as of the date hereof and, subject to prior termination as provided in section 6(b) hereof, shall continue in force until December 31, 2007, unless terminated by either party by written notice not later than 10 (ten) days prior to the expiration of the term. This Agreement may be extended by the written consent of the Parties, subject to the publication of new terms and conditions satisfactory to the Parties. (b) Either party hereto may, at any time on sixty (60) days prior written notice to the other, terminate this Agreement, without payment of any penalty; provided, however, that if any transaction in which Consultant shall have participated prior to such termination closes or is otherwise funded in whole or in part within six months after the effective date of termination, the Client shall still be obligated to pay to the Consultant the fee described in section 2 hereof in respect of such transaction. (c) This Agreement may he modified only by the mutual consent of the Parties evidenced in writing. 7.
